DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it lacks clarity and conciseness because of the use of the phrase “The embodiments herein relate…” which is implied and should therefore be avoided.  Correction is required.  See MPEP § 608.01(b).
The following title is suggested: SYSTEM AND METHOD FOR DECTECTING AN [ASSYMETRICALLY] POSITIONED INTERNAL OBJECT IN A BODY.
The disclosure is objected to because of the following informalities:
Page 3, line 12 erroneously uses the phrase “Neither CT, MRI or ultrasound.” It is suggested that this be re-written to say “Neither CT, MRI [nor] ultrasound.”  
Page 4, lines 1-2 erroneously uses the phrase “microwave measurement rata.” It is suggested that this be re-written to say “microwave measurement [data].”
Page 20, line 21 erroneously uses the word “analyzis.” It is suggested that this be re-written to say “analysis.”
Page 23, line 21 erroneously uses the word “bodes.” It is suggested that this be re-written to say “bodies.”
Page 25, line 5 erroneously uses the word “angel.” It is suggested that this be re-written to say “angle.”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters:
"105b” and "105c" have both been used to designate “second antenna.”  
"103" and "108" have both been used to designate “line of symmetry.”  
"103," "105," and "108" have all been used to designate “body.”  
"100" and "10" have both been used to designate “internal object.”  
"100," "101," and "103" have all been used to designate “internal objects.”
"105b" and "105c" have both been used to designate “second antenna.”  
"105c" and "105d" have both been used to designate “third antenna.”
"105b" and "105d" have both been used to designate “fourth antenna.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character:
“103” has been used to designate “line of symmetry,” “internal objects,” and “body.”  
“105” has been used to designate both “antenna” and “body.”
“105b” has been used to designate both “second antenna” and “fourth antenna
“105c” has been used to designate both “second antenna” and “third antenna.”
“105d” has been used to designate both “third antenna” and “fourth antenna.”
“108” has been used to designate both “symmetry line” and “body.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 49, 50, 53-55, 57, 58, 60, 61, 67, and 68, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovic (US 2009/0015832 A1).
Regarding claim 49, Popovic discloses a system for detecting an internal object in a body (See Popovic: Para. 0030 (stating "a system for breast cancer detection using microwave imaging")), wherein the internal object and the body have different dielectric properties (See Popovic: Para. 0032 (stating that the "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20. Indeed, as discussed above tumours 20 have a greater dielectric constant than the otherwise normal fat tissue")), wherein the system comprises at least one antenna pair comprising two antennas (See Popovic: Fig. 1, Ref. Char. 14 "antennas") which are adapted to be symmetrically positioned around the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) in relation to a line of symmetry in the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16" despite not explicitly disclosing a "line of symmetry in the body")), the system being adapted to: transmit one microwave signal or multiple microwave signals into the body (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue." It should be understood that a person having ordinary skill in the art prior to the effective filing date of the present disclosure would have recognized that although the system disclosed by Popovic provides for a plurality of pulses that the system of Popovic may nevertheless be adapted to "transmit one microwave signal.")) from (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue … microwaves incident on the tumour 20 are scattered")); receive the reflected and/or scattered microwave signals at the other antenna(s) (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 …[and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.")) and/or at the transmitting antenna (See Popovic: Para. 0032) whereby it is operated as a receiver after it has transmitted (See Popovic: Para. 0032) or it is operated as a receiver at the same time as it is transmitting (See Popovic: Para. 0032 (stating that "one antenna (Co-antenna) illuminates the breast 16 and collects the co-polarized (same transmit and receive polarizations) backscatter returns")); compare the received microwave signals at the symmetrically positioned antennas (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")); and detect the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")) or a change in an already detected internal object when there is a difference between the received microwave signals at symmetric antenna pairs (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")), and wherein the (See Popovic: Para. 0032).
Regarding claim 50, Popovic discloses the system according to claim 49 (See above discussion), where the difference between the received microwave signals at symmetric antenna pairs during a period of time is analysed (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 14 (showing the "antennas 14" oriented in a symmetrical manner)) and is used to detect presence (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Char. 20 (showing the "tumour")) or change of properties of the internal object.
Regarding claim 53, Popovic discloses a method performed by a system for detecting an internal object in a body (See Popovic: Para. 0032 (providing the steps performed by the system shown in Fig. 1)), wherein the internal object and the body have different dielectric properties (See Popovic: Para. 0032 (stating that the "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20. Indeed, as discussed above tumours 20 have a greater dielectric constant than the otherwise normal fat tissue")), wherein the system comprises at least one antenna pair comprising two antennas (See Popovic: Fig. 1, Ref. Char. 14 "antennas") which are adapted to be symmetrically positioned around the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) in relation to a line of symmetry in the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16" despite not explicitly disclosing a "line of symmetry in the body")), the method comprising: transmitting one microwave signal or multiple microwave signals into the body (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue." It should be understood that a person having ordinary skill in the art prior to the effective filing date of the present disclosure would have recognized that although the system disclosed by Popovic provides for a plurality of pulses that the system of Popovic may nevertheless be adapted to "transmit one microwave signal.")) from at least one of the antennas in the system, wherein the transmitted microwave signals are reflected and/or scattered from the internal object (See Popovic: Para. 0032 (stating that "the antennas 14 ... are used to illuminate the breast 16 by radiating broad bandwidth pulses that propagate into the tissue … microwaves incident on the tumour 20 are scattered")); receiving the reflected and/or scattered microwave signals at the other antenna(s) (See Popovic: Para. 0032 (stating that the "backscattered microwaves are then collected by the antennas 14 …[and further that the] … antennas 14 are thus used for both transmission and reception of the microwave signal.")) and/or at the transmitting antenna (See Popovic: Para. 0032) whereby it is operated as a receiver after it has transmitted (See Popovic: Para. 0032) or it is operated as a receiver at the same time as it is transmitting (See Popovic: Para. 0032 (stating that "one antenna (Co-antenna) illuminates the breast 16 and collects the co-polarized (same transmit and receive polarizations) backscatter returns")); comparing the received microwave signals at the symmetrically positioned antennas (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")); and detecting the internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer")) or a change in an already detected internal object when there is a difference between the received microwave signals at symmetric antenna pairs (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")), and wherein the difference is related to the different dielectric properties between the internal object and the body (See Popovic: Para. 0032).
Regarding claim 54, Popovic discloses the method according to claim 53 (See above discussion), further comprising: determining a type of the internal object (See Popovic: Para. 0013 (stating that "FIG.1 is a schematic diagram of a microwave imaging system for breast cancer detection")) or properties of the internal object (See Popovic: Para. 0037 (providing that "recorded signals … [are] ... analysed by image formation algorithms implemented by the computer 38 to determine the location of the tumour 20 and form a corresponding image")) based on the difference between the received microwave signals at symmetric antenna pairs (See Popovic: Para. 0036 (referring to the system shown in Fig. 1, "after a time delay corresponding to the round trip distance between the antennas 14 and the tumour 20, the backscattered microwaves, which follow an excitation signal, are collected by the antennas 14")) related to the different dielectric properties (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20")) and their spatial distribution (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")).
Regarding claim 55, Popovic discloses the method according to claim 53 (See above discussion), further comprising: obtaining a representation of the received microwave signal (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")), and wherein the representation of the received microwave signal is used when comparing the received microwave signals (See Popovic: Para. 0032).
Regarding claim 57, Popovic discloses the method according to claim 53 (See above discussion), where the difference between the received microwave signals at symmetric antenna pairs during a period of time is analysed (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 14 (showing the "antennas 14" oriented in a symmetrical manner)) and is used to detect presence (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Char. 20 (showing the "tumour")) or change of properties of the internal object.
(See above discussion), wherein the two antennas in the antenna pair are symmetrically positioned around the body (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) in relation to the line of symmetry in the body (See Popovic: Fig. 1, Ref. Chars. 14, 16) so that one antenna is at a first position on one side of the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16) and the other antenna is at a corresponding and symmetric second position on the other side of the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16), wherein the first and second position are symmetrical positions on each side of the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16).
Regarding claim 60, Popovic discloses the method according to claim 53 (See above discussion), wherein the two antennas in the antenna pair are positioned with the same angle in relation to the line of symmetry (See Popovic: Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")).
Regarding claim 61, Popovic discloses the method according to claim 53 (See above discussion), wherein the body is initially a substantially symmetric body (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Chars. 14, 16 (showing the "antennas 14" oriented in a symmetrical manner around the "breast 16")) and the internal object is asymmetrically located in the substantially symmetric body (See Popovic: Para. 0032; Fig. 1, Ref. Chars. 14, 16), or wherein the body is initially an asymmetric body (See Popovic: Para. 0032; Fig. 1, Ref. Chars. 14, 16) and the internal object is asymmetrically located in the asymmetric body (See Popovic: Para. 0032; Fig. 1, Ref. Chars. 14, 16).
(See above discussion), further comprising: obtaining a representation of the received microwave signal (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms")), and wherein the representation of the received microwave signal is used when comparing the received microwave signals (See Popovic: Para. 0032).
Regarding claim 68, Popovic discloses the method according to claim 54 (See above discussion), where the difference between the received microwave signals at symmetric antenna pairs during a period of time is analysed (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 14 (showing the "antennas 14" oriented in a symmetrical manner)) and is used to detect presence (See Popovic: Para. 0032 (stating that "focal point of the beam scans different volumes within the breast 16 and detects the difference between the dielectric properties of a tumour 20 and that of the healthy tissue surrounding the tumour 20"); Fig. 1, Ref. Char. 20 (showing the "tumour")) or change of properties of the internal object.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 51, 59, 62, and 64, are rejected under 35 U.S.C. 103(a) as being unpatentable over Popovic (US 2009/0015832 A1) in view of Persson (US 8724864 B2).
Regarding claim 51, Popovic discloses the system according to claim 49 (See above discussion) and therefore substantially what is taught by claim 51, except Popovic fails to disclose wherein the internal object or the change in the already detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold, and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold. However, Persson discloses wherein the internal object (See Persson: Col. 7, Lines 25-27 (clarifying that "in the following iterations the gradients are now used to update the shape, size and location of the object(s)" and where such object(s) are internally located within a human breast)) or the change in the already detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold (See Persson: Col. 7, Lines 44-54 (providing a method of microwave image reconstruction in which, "everything that is above the threshold level is associated with the object")), and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold (See Persson: Col. 7, Lines 44-56 (providing a method of microwave image reconstruction in which, "everything below [a threshold level] is given the background material properties.")).
Popovic and Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to 
Regarding claim 59, Popovic discloses the method according to claim 53 (See above discussion) wherein one antenna in an antenna pair is common between the two antenna pairs (See Popovic: Para. 0036 (referring to the system shown in Fig. 1, "although only a given one of the antennas 14 may emit microwave pulses during a given period of time, typically all of the antennas as 14 receive backscattered microwaves")), and therefore substantially what is taught by claim 59, except Popovic fails to disclose where the common antenna is adapted to be positioned on the symmetry line and where the remaining antennas are adapted to be symmetrically positioned around the body in relation to the line of symmetry in the body so that one antenna is at a first position on one side of the line of symmetry and the other antenna is at a corresponding and symmetric second position on the other side of the line of symmetry, wherein the first and second position are symmetrical positions on each side of the line of symmetry. However, Persson discloses where the common antenna is adapted to be positioned on the symmetry line (See Persson: Abs. (describing that  there is an "antenna array surrounding a region of interest"); Col. 3, Lines 44-45 (describing that the "antenna array is shown configured as a circular array of monopoles") ; Fig. 6 (showing a circular array with an antenna "positioned on the symmetry line" despite not explicitly showing a line of symmetry)) and where the remaining antennas are adapted to be symmetrically positioned (See Persson: Fig. 6 (showing a circular array with antennas "symmetrically positioned around the body … in relation to the line of symmetry … in the body" despite not explicitly showing the line of symmetry)) so that one antenna is at a first position on one side of the line of symmetry and the other antenna is at a corresponding and symmetric second position on the other side of the line of symmetry, wherein the first and second position are symmetrical positions on each side of the line of symmetry (See Persson: Fig. 6 (showing a circular array with an antenna "positioned on the symmetry line" and with antennas in "corresponding and symmetric positions" elsewhere in the circular array)).
Popovic and Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Popovic with the antenna array teachings of Persson to provide for the microwave imaging system as described in claim 59 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14" and Persson provides in Col. 7, Lines 40-42 that the image reconstruction method they disclose, "allows the reconstruction to be made with lower frequencies, thus reducing the demands on the measurement equipment."
Regarding claim 62, Popovic discloses the method according to claim 53, and therefore substantially what is taught by claim 62, except Popovic fails to disclose wherein the internal object or the change in the already detected internal object is detected when the difference (See Persson: Col. 7, Lines 25-27 (clarifying that "In the following iterations the gradients are now used to update the shape, size and location of the object(s)" and where such object(s) are internally located within a human breast)) or the change in the already detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold (See Persson: Col. 7, Lines 44-54 (providing a method of image reconstruction in which, "everything that is above the threshold level is associated with the object")), and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold (See Persson: Col. 7, Lines 44-56 (providing a method of image reconstruction in which, "everything below [a threshold level] is given the background material properties.")).
Popovic and Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Popovic with the teachings of Persson to provide for the microwave imaging system as described in claim 62 of the instant application since Popovic provides in Para. 0040 that their "algorithms may be modified to tailor to other types of microwave imaging applications" and Persson provides in Col. 7, Lines 40-42 that the 
Regarding claim 64, Popovic discloses the system according to claim 50, and therefore substantially what is taught by claim 64, except Popovic fails to disclose wherein the internal object or the change in the already detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold, and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold. However, Persson discloses wherein the internal object (See Persson: Col. 7, Lines 25-27 (clarifying that "In the following iterations the gradients are now used to update the shape, size and location of the object(s)" and where such object(s) are internally located within a human breast)) or the change in the already detected internal object is detected when the difference between the received microwave signals are equal to or above a threshold (See Persson: Col. 7, Lines 44-54 (providing a method of image reconstruction in which, "everything that is above the threshold level is associated with the object")), and wherein no internal object or no change in the already detected internal object is detected when the difference between the received microwave signals at symmetric antenna pairs is below the threshold (See Persson: Col. 7, Lines 44-56 (providing a method of image reconstruction in which, "everything below [a threshold level] is given the background material properties.")).
Popovic and Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to 
Claims 52, 56, 63, and 65, are rejected under 35 U.S.C. 103(a) as being unpatentable over a combination of embodiments disclosed within Popovic (US 2009/0015832 A1).
Regarding claim 52, Popovic discloses the system according to claim 49 (See above discussion), in one embodiment, and therefore substantially what is taught by claim 52, except that embodiment fails to disclose wherein the antennas are adapted to be symmetrically positioned and asymmetrically oriented, and where differences between the received microwave signals and a reference measurement change as a function of time and are indicative of the presence of an internal object. However, a combination of embodiments provided within Popovic discloses wherein the antennas are adapted to be symmetrically positioned (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), and where differences between the received microwave signals and a (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")) and are indicative of the presence of an internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")).
The multiple embodiments described by Popovic are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system taught by Popovic to provide for the microwave imaging system as described in claim 52 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14."
(See above discussion), in one embodiment, and therefore substantially what is taught by claim 56, except that embodiment fails to disclose wherein the representations of the received microwave signal at each receiver antenna are normalized with a common normalization factor before analyzing and comparing the received microwave signals. However, a combination of embodiments provided within Popovic discloses wherein the representations of the received microwave signal at each receiver antenna are normalized (See Popovic: Para. 0038 (referring to Fig. 4, "antennas 14 of each layer are positioned in a rotationally symmetric manner. This feature can be taken advantage of to remove the early time response via a simple averaging process")) with a common normalization factor (See Popovic: Para. 0038 (referring to Fig. 4, "[g]iven the rotational symmetry of the [s]canner array, cyclic rotation is used to align the early time artefact in all recorded signals, that is the first set of N backscatter signals is aligned with the second set of N backscatter signals and so on. As the tumor response is not aligned, by averaging the aligned signals, a set of N signals that mostly contain the early time response is generated. In this way the tumor response in the signals is reduced by a factor of N")) before analyzing and comparing the received microwave signals (See Popovic: Para. 0038 (referring to Fig. 4 and after describing the normalization process of the representations of the received microwave signals clarifying, "[i]n this way the tumor response in the signals is reduced by a factor of N")).
The multiple embodiments described by Popovic are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system 
Regarding claim 63, Popovic discloses the method according to claim 53 (See above discussion), in one embodiment, and therefore substantially what is taught by claim 63, except that embodiment fails to disclose where the antennas are adapted to be symmetrically positioned and asymmetrically oriented, and where differences between the received microwave signals and a reference measurement change as a function of time and are indicative of the presence of an internal object. However, a combination of embodiments provided within Popovic discloses where the antennas are adapted to be symmetrically positioned (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), and where differences between the received microwave signals and a reference measurement change as a function of time (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")) and are indicative of the presence of an internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")).
The multiple embodiments described by Popovic are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system taught by Popovic to provide for the microwave imaging system as described in claim 63 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14."
Regarding claim 65, Popovic discloses the system according to claim 50 (See above discussion), in one embodiment, and therefore substantially what is taught by claim 65, except that embodiment fails to disclose wherein the antennas are adapted to be symmetrically positioned and asymmetrically oriented, and where differences between the received microwave (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), and where differences between the received microwave signals and a reference measurement change as a function of time (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")) and are indicative of the presence of an internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")).
The multiple embodiments described by Popovic are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system taught by Popovic to provide for the microwave imaging system as described in claim 65 of the instant application since Popovic provides in Para. 0034 that "the use of more antennas 14 allows for generation of a more focused beam and as a result higher resolution and more precise detection of tumours 20. As a result, an antenna array may be formed from different arrangements of a number of miniaturized antennas 14."
Claim 66 is rejected under 35 U.S.C. 103(a) as being unpatentable over Popovic (US 2009/0015832 A1) in view of Persson (US 8724864 B2), as applied to claims 51, 59, 62, and 64 above, in view of a combination of embodiments disclosed within Popovic (US 2009/0015832 A1).
Regarding claim 66, a single embodiment of Popovic in view of Persson discloses the system according to claim 51 (See above discussion), and therefore substantially what is taught by claim 66, except that embodiment of Popovic in view of Persson fails to disclose wherein the antennas are adapted to be symmetrically positioned and asymmetrically oriented, and where differences between the received microwave signals and a reference measurement change as a function of time and are indicative of the presence of an internal object. However, Popovic in view of Persson, in view of a combination of embodiments of Popovic discloses wherein the antennas are adapted to be symmetrically positioned (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas … distributed laterally around the circumference of the support 12") and Para. 0038 (further clarifying that Fig. 4 shows an array of, "antennas 14 … positioned in a rotationally symmetric manner")) and asymmetrically oriented (See Popovic: Para. 0034 (describing that Fig. 4(a) shows, "a first ring of 32 antennas" and that Fig. 4(b) shows, "a second ring … adjacent the first ring to form a second annular array"); Figs. 4(a), 4(b) (showing that a given annular ring has rotational symmetry but that the orientation of antennas between the two rings relative to the body is asymmetric)), and where differences between the received microwave signals and a reference measurement change as a function of time (See Popovic: Para. 0039 (providing that "reflection artefacts, such as ... from blood vessels, are removed by subtracting them from the antenna signals to create artefact free data prior to performing tumour detection. Integration of the calibrated backscatter signals then follows to ensure that they have a maximum value at their centre point, further allowing coherent summation of local maxima through time-shifting ... [t]he reconstructed image is then created by focusing the calibrated and integrated signals at specific points in the breast, summing contributions from each processed waveform and further computing the intensity of each pixel in the reconstructed image sum for a corresponding focal point")) and are indicative of the presence of an internal object (See Popovic: Para. 0032 (stating that "backscattered microwaves are then collected by the antennas 14 and their relative arrival times and amplitudes analysed using image formation algorithms … to determine the location and form an image of the scatterer"); Fig. 1, Ref. Char. 20 (showing the "tumour")).
For the reasons mentioned above in the discussion regarding claim 51 Popovic and Persson are considered to be analogous to the claimed invention and would have been obvious to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793